UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7540


JOHN H. GARVIN,

                      Petitioner – Appellant,

          v.

WILLIE EAGLETON,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:12-cv-01165-JMC)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John H. Garvin, Appellant Pro Se. Brendan McDonald, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  John H. Garvin seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing          Garvin’s       28    U.S.C.     § 2254   (2006)        petition   as

untimely.           We     dismiss      the   appeal   for   lack    of    jurisdiction

because the notice of appeal was not timely filed.

                  Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”            Bowles v. Russell, 551 U.S. 205, 214 (2007).

                  The district court’s order was entered on the docket

on July 24, 2013.             The notice of appeal was filed on August 25,

2013. *      Because Garvin failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny       Garvin’s      motion    for    a   certificate    of     appealability     and

dismiss the appeal.               We dispense with oral argument because the

facts       and    legal    contentions       are   adequately      presented   in    the

       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3